
	
		II
		Calendar No. 54
		110th CONGRESS
		1st Session
		S. 194
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2007
			Mr. Allard (for himself
			 and Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			February 17, 2007
			Committee discharged; ordered to be placed on the
			 calendar
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 1300 North Frontage Road West in Vail, Colorado, as the
		  Gerald R. Ford, Jr. Post Office Building.
	
	
		1.Gerald
			 R. Ford, Jr. Post Office Building
			(a)DesignationThe
			 facility of the United States Postal Service located at 1300 North Frontage
			 Road West in Vail, Colorado, shall be known and designated as the Gerald
			 R. Ford, Jr. Post Office Building.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the facility referred to in subsection (a) shall be deemed to
			 be a reference to the Gerald R. Ford, Jr. Post Office
			 Building.
			
	
		February 17, 2007
		Committee discharged; ordered to be placed on the
		  calendar
	
